DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "and free braid strands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The free braid strands are introduced in claim 26 and not claim 21. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astorino (2012/0290002).
Astorino discloses the following claimed limitations:
Claim 21: A surgical fixation system, comprising: a fixation device (26) (Fig. 6a-b and [0055]); and an adjustable loop (74) (Fig. 6a-b and [0055]) connected to the fixation device (Fig. 6a-b and [0055]) and including a first adjustable eyesplice loop (82) (Fig. 6a-b and [0055]) that passes through and interlinks with a second adjustable eyesplice loop (84) at an interconnection that rests over a bridge (area between holes 52 and 54 where the loops cross as seen in Fig, 6a) of the fixation device (Fig. 6a-b and [0055]).  
Claim 22: Wherein the fixation device is a button (Fig. 6a where it is an oval shaped button).  
Claim 23: Wherein the bridge is located between a first aperture (52) and a second aperture (54) of the fixation device (Fig. 6a).
Claim 24: Comprising a third aperture (50) of the fixation device which carries a passing filament (Fig. 6a where it is capable of carrying a filament).
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (52) of the fixation device and the second adjustable eyesplice loop is received through a second aperture (54) of the fixation device (Fig. 6a-b and [0055]).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (60) for adjusting the first adjustable eyesplice loop (Fig. 6a-b and [0055] where if pulled it would reduce the size of the loop) and a second free braid strand (62) for adjusting the second adjustable eyesplice loop (Fig. 6a-b and [0055] where if pulled it would reduce the size of the loop).  
Claim 27: Wherein the first free braid strand is passed through the second adjustable eyesplice loop (Fig. 6a-b and [0055]) and the second free braid strand is passed through the first adjustable eyesplice loop (Fig. 6a-b and [0055]).  
Claim 28: Wherein the first free braid strand passes through a first opening of the fixation device prior to passing through the second adjustable eyesplice loop (Fig. 6a-b and [0055]), and the second free braid strand passes through a second opening of the fixation device prior to passing through the first adjustable eyesplice loop (Fig. 6a-b and [0055]).  
Claim 29: Wherein the first free braid strand and the second free braid strand are each spliced through the adjustable loop at least twice (Fig. 6a where one is where they enter at 86, 88 and the other is where they exit at 90).  
Claim 32: A surgical method, comprising: fixating a graft (10) within a bone tunnel with the surgical fixation system of claim 21 (Fig. 1a-b and [0040-0041]).  
Claim(s) 21-28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zajac et al. (2012/0123474).
Zajac discloses the following claimed limitations:
Claim 21: A surgical fixation system (100), comprising: a fixation device (10, 20); and an adjustable loop (31, 33) connected to the fixation device (Fig. 16 and see figure below) and including a first adjustable eyesplice loop (44a which forms a loop) that passes through and interlinks with a second adjustable eyesplice loop (44b which forms a loop) at an interconnection that rests over a bridge (bridge between holes of the fixation device as seen in Fig. 1a-b) of the fixation device (Fig. 3, 6-7b, and 16).  
Claim 22: Wherein the fixation device is a button (Fig. 1a-b and [0040]).
Claim 23: Wherein the bridge is located between a first aperture (2 on button 10, 5 on button 20) and a second aperture (4 on button 10, 6 on button 20) of the fixation device (Fig. 1a-b).  
Claim 24: Comprising a third aperture (1) (Fig. 1a) of the fixation device which carries a passing filament (Fig. 1a where it is capable of passing a filament).  
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (2, 5) of the fixation device (Fig. 1a-b, 12, 16) and the second adjustable eyesplice loop is received through a second aperture (4, 6) of the fixation device (Fig. 1a-b, 12-16).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (30 in Fig. 16) for adjusting the first adjustable eyesplice loop (Fig. 16 where when pulled it would adjust the loop) and a second free braid strand (the other 30 strand in Fig. 16) for adjusting the second adjustable eyesplice loop (Fig. 16 where when pulled it would adjust the loop) ([0068]).  
Claim 27: Wherein the first free braid strand is passed through the second adjustable eyesplice loop (Fig. 11-16 and [0061-0067]) and the second free braid strand is passed through the first adjustable eyesplice loop (Fig. 11-16 and [0061-0067]).  
Claim 28: Wherein the first free braid strand passes through a first opening (2, 5) of the fixation device prior to passing through the second adjustable eyesplice loop (Fig. 3-12), and the second free braid strand passes through a second opening (4, 6) of the fixation device prior to passing through the first adjustable eyesplice loop (Fig. 3-12).  
Claim 31: Wherein the first adjustable eyesplice loop, the second adjustable eyesplice loop, and free braid strands of the adjustable loop cooperate to establish a knot stack (35) at an interface between the adjustable loop and the fixation device (Fig. 7a-b and [0055]), and wherein the knot stack rests over the bridge of the fixation device (Fig. 7a-b and [0055]).  
Claim(s) 21-23, 25, 26, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albertorio et al. (2010/0256677).
Albertorio discloses the following claimed limitations:
Claim 21: A surgical fixation system, comprising: a fixation device (20) (Fig. 1 and [0028]); and an adjustable loop (3) connected to the fixation device (Fig. 1 and [0028]) and including a first adjustable eyesplice loop (2 formed by going through 2a as seen in Fig. 1) that passes through and interlinks with a second adjustable eyesplice loop (2 formed by going through 2b as seen in Fig. 1) at an interconnection (22) that rests over a bridge (area between the openings where the suture is threaded) of the fixation device (Fig. 1) (note that the applicant did not specify which side is the top or bottom of the fixation device therefore the interconnection is over the bridge).  
Claim 22: Wherein the fixation device is a button (Fig. 1and [0028]).  
Claim 23: Wherein the bridge is located between a first aperture (114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) and a second aperture (116 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]).  
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (Fig. 1 of Albertorio and 114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 1) and the second adjustable eyesplice loop is received through a second aperture (Fig. 1 of Albertorio and 114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 1).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (1 which is coming out from aperture 3a as seen in Fig. 1) for adjusting the first adjustable eyesplice loop ([0030]) and a second free braid strand (1 which is coming out from aperture 3b as seen in Fig. 1) for adjusting the second adjustable eyesplice loop ([0030]).  
Claim 29: Wherein the first free braid strand and the second free braid strand are each spliced through the adjustable loop at least twice (at 2a, 2b and at 3a, 3b as seen in Fig. 1).  
Claim 32: A surgical method, comprising: fixating a graft within a bone tunnel with the surgical fixation system of claim 21 (Fig. 12-13 and [0050-0052]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astorino (2012/0290002) in view of Kam et al. (2015/0196385).
Astorino teaches all the claimed limitations discussed above however, Astorino does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Astorino with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac et al. (2012/0123474) in view of Kam et al. (2015/0196385).
Zajac teaches all the claimed limitations discussed above however, Zajac does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Zajac with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Claims 30 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertorio et al. (2010/0256677) in view of Kam et al. (2015/0196385).
Claim 30: 
Albertorio teaches all the claimed limitations discussed above however, Albertorio does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Albertorio with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Claims 33-36:
Albertorio discloses all the limitations discussed Albertorio teaches all the claimed limitations discussed above including a flush bridge (Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]), however, Albertorio does not disclose a return aperture as claimed. 
Kam discloses a surgical fixation system, comprising: a fixation device (12) including a body that extends along a central longitudinal axis (Fig. 1) and includes a top surface (Fig. 1-2) and a bottom surface (Fig. 1-2); a first aperture (20), a second aperture (22), and a suture return aperture (34) that each extend through the body (Fig. 1); a bridge (28) extending between the first aperture and the second aperture (Fig. 1); an adjustable loop (70) connected to the first aperture and the second aperture (Fig. 1-2); a first free braid strand (44); a second free braid strand (46); and the first free braid strand and the second free braid strand extending through the suture return aperture (Fig. 1-3) and then under a loop section (72) of the adjustable loop that rests over the bridge to establish a locking mechanism of the surgical fixation system (Fig. 2-3 and [0025-0026]) ; wherein, in a locked position of the locking mechanism, the first free braid strand and the second free braid strand are tensioned against an outer surface of the bridge by the loop section of the adjustable loop (Fig. 2-3 and [0025-0026]).  
Kam further discloses wherein a longitudinal axis extending through the outer surface of the bridge is perpendicular to the central longitudinal axis (Fig. 1); wherein the first aperture and the second aperture are axially aligned and are disposed along the central longitudinal axis (Fig. 1), and the suture return aperture is offset from the central longitudinal axis in a direction toward a side wall of the body (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Albertorio with a return aperture in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art all disclose a button connected to adjustable suture loops which appears to disclose the claimed limitations of the rejected claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771